     Case 3:20-cv-03525-S Document 1 Filed 12/01/20                 Page 1 of 5 PageID 1


ALB.12729

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

   MICHAEL LOPEZ                   §
     Plaintiff                     §
                                   §
   V.                              §
                                   §                     Civil Action No. ______
   ALBERTSONS COMPANIES, LLC d/b/a §                     Jury Demanded
   ALBERTSON'S, NORFOXX            §
   REFRIGERATION, LLC. and         §
   NORFOXX REFRIGERATION, INC      §
   Defendants                      §

                            DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, ALBERTSONS COMPANIES, LLC d/b/a ALBERTSON’S,

(hereinafter, “Defendant”) in the above-styled cause, and files this Notice of Removal pursuant to

28 U.S.C. §§ 1441 and 1332(a).

                                             I.
                                        BACKGROUND

       1.      This lawsuit, and the claims asserted herein, arise from an incident that occurred on

or about August 29, 2018, between Plaintiff Michael Lopez and Defendant ALBERTSONS

COMPANIES, LLC d/b/a ALBERTSON’S.

       2.      On or about May 1, 2020, Plaintiff sued Defendants in the County Court at Law

No. 3, Dallas County, Texas, Cause No. CC-20-03819-C alleging that the negligence of

Defendants caused her to sustain damages.

       3.      Plaintiff Michael Lopez is an individual residing in Carrollton, Texas.

       4.      Defendant ALBERTSON’S COMPANIES, LLC D/B/A ALBERTSON’S is a

limited liability corporation formed in Delaware, with its corporate office and principal place of

business in Boise, Idaho.
DEFENDANT’S NOTICE OF REMOVAL                                                       Page 1
     Case 3:20-cv-03525-S Document 1 Filed 12/01/20                      Page 2 of 5 PageID 2




       5.      Norfoxx Refrigeration, LLC and Norfoxx Refrigeration, Inc. are corporations

formed in and authorized to do business in the State of Texas.

       6.      Defendant Albertson’s Companies, LLC d/b/a Albertson’s was served on or about

September 1, 2020 and timely filed its Answer on September 28, 2020.

       7.      On November 2, 2020, Plaintiff filed her First Amended Petition wherein she

dismisses the non-diverse Defendants Norfoxx Refrigeration, LLC and Norfoxx Refrigeration,

Inc. from the suit.

       8.      Although the case was not removable at the time that Defendant Albertson’s LLC

d/b/a Albertson’s filed its Original Answer, it became removable once Plaintiff voluntarily

dismissed the non-diverse Norfoxx Defendants from the suit on November 2, 2020. Therefore,

this removal is timely filed within the thirty (30) day time period. 28 U.S.C. 1446(b)(3).

       9.      Plaintiff’s   Original   Petition   and   her     First    Amended   Petition,   filed

contemporaneously herewith, Plaintiff seeks monetary relief “over $200,000 but not more than

$1,000,000.”

                                            II.
                                    BASIS FOR REMOVAL

       10.     Removal is proper under 28 U.S.C. § 1332(a) because Plaintiff’s suit is a civil

action in which this Court has original jurisdiction over the parties, based upon diversity

jurisdiction under 28 U.S.C. § 1332. This action is removable to this Court pursuant to the

provisions of 28 U.S.C. §1441(b) because Plaintiff is a citizen of the State of Texas, Defendant

ALBERTSON’S COMPANIES, LLC D/B/A ALBERTSON’S is a Delaware corporation with

its principal place of business in Boise, Idaho.




DEFENDANT’S NOTICE OF REMOVAL                                                        Page 2
      Case 3:20-cv-03525-S Document 1 Filed 12/01/20                 Page 3 of 5 PageID 3



        11.     As the Court is certainly aware, for diversity purposes, a person is considered a

citizen of the state where that person is domiciled. Plaintiff is a person and domiciled in Texas. If

the person is an entity, the citizenship of a corporation is determined by its place of incorporation

and its principal place of business. Defendant ALBERTSON’S COMPANIES, LLC D/B/A

ALBERTSON’S is a Delaware corporation with its principal place of business in Idaho, and all

of its members reside or are domiciled in the State of Idaho.

        12.     Because Plaintiff and Defendant ALBERTSON’S COMPANIES, LLC D/B/A

ALBERTSON’S do not share citizenship in any state, removal is proper on diversity grounds.

        13.     Defendant ALBERTSON’S COMPANIES, LLC D/B/A ALBERTSON’S is

now, and was at the time the removal process was initiated, diverse in citizenship from the Plaintiff.

28 U.S.C. § 1332.

        14.     Further, as set forth in Plaintiff’s First Amended Petition filed with these pleadings

here today, the amount in controversy in this action exceeds, exclusive of interest and costs, the

sum of Seventy-Five Thousand and No/100 Dollars ($75,000.00). Thus, the amount-in-

controversy now meets the threshold for removal.

        15.     The United States District Court for the Northern District of Texas, Dallas Division,

embraces Dallas County, Texas, the place in which the state court action was filed and is pending.

This statement is not meant as a waiver of any argument that venue is improper in the location in

which the state court action was filed, but merely demonstrates the propriety of removing the action

to this federal judicial district.

        16.     The live pleadings before the state court are Plaintiff’s First Amended Petition and

Defendant’s Original Answer. No other motions are pending before the state court.




DEFENDANT’S NOTICE OF REMOVAL                                                         Page 3
     Case 3:20-cv-03525-S Document 1 Filed 12/01/20                  Page 4 of 5 PageID 4



       17.       All pleadings, process, orders, served upon Defendants in the state court action are

attached to this Notice as Exhibit “A” as required by 28 U.S.C. § 1446(a). No other motions are

pending before the state court.

       18.       Defendant will promptly file a copy of this Notice with the clerk of the state court

in which the action is pending.

                                           III.
                                  REQUEST FOR JURY TRIAL

       19.       Defendant ALBERTSON’S COMPANIES, LLC D/B/A ALBERTSON’S

hereby demands a trial by jury in accordance with the provisions of Fed. R. Civ. P. 38.

       WHEREFORE,             PREMISES        CONSIDERED,          Defendant       ALBERTSON’S

COMPANIES, LLC D/B/A ALBERTSON’S as a party in diversity with the Plaintiff,

respectfully requests that this action be immediately and entirely removed upon filing of this

Notice of Removal to the United States District Court for the Northern District of Texas – Dallas

Division, and for such other and further relief to which it may show itself to be justly entitled in

equity or law.

                                               Respectfully submitted,

                                                 /s/ Michael P. Sharp

                                               MICHAEL P. SHARP
                                               State Bar No. 00788857
                                               msharp@feesmith.com
                                               ROBYN M. WISE
                                               State Bar No. 24044002
                                               FEE, SMITH, SHARP & VITULLO, L.L.P
                                               Three Galleria Tower
                                               13155 Noel Road, Suite 1000
                                               Dallas, Texas 75240
                                               Tel: 972-934-9100
                                               Fax: 972-934-9200
                                               ATTORNEYS FOR DEFENDANT
                                               ALBERTSONS COMPANIES, LLC d/b/a
                                               ALBERTSON’S


DEFENDANT’S NOTICE OF REMOVAL                                                        Page 4
     Case 3:20-cv-03525-S Document 1 Filed 12/01/20                 Page 5 of 5 PageID 5




                                CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on the 1st day of December, I electronically filed the
foregoing document with the Clerk of the Court for the U.S. District Court, Northern District –
Dallas Division, using the electronic case filing system of the Court. Based on the electronic
records currently on file, the Clerk of the Court will transmit a Notice of Electronic Filing to the
following ECF registrants:


       Via Electronic Service
       Jeremy W. McKey
       The Law Offices of Jeremy W. McKey
       2695 Villa Creek Drive
       Suite 155
       Dallas, TX 75234
       Email: eservicejmckeylawfirm@gmail.com


                                              /s/ Michael P. Sharp
                                              ______________________________
                                              MICHAEL P. SHARP




DEFENDANT’S NOTICE OF REMOVAL                                                       Page 5
